EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-68808, 333-57984, 333-79821, 333-70549, 333-43971, 333-37873, 333-17263, 33-57364, 33-78822, 333-4522, 33-98742, 333-119956, and 333-146559 on Form S-8 of our reports dated May 27, 2011, relating to the consolidated financial statements of Compuware Corporation, andthe effectiveness of Compuware Corporation’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of Compuware Corporation for the year ended March 31, 2011. /s/DELOITTE & TOUCHE LLP Detroit, Michigan May 27, 2011
